Order, Supreme Court, New York County (Herman Cahn, J.), entered June 4, 1998, which denied defendant International Finance Investment and Commerce Bank Limited’s (hereinafter IFICB) motion for summary judgment on its cross-claims against defendants Citibank, N. A. and The Bank of New York, and granted defendant banks summary judgment dismissing the cross-claims, unanimously modified, on the law, summary judgment denied, the cross-claims reinstated, and otherwise affirmed, without costs.
This Court has determined that the drafts in question are negotiable instruments, and that a question of fact remains *256regarding whether IFICB is a holder in due course (Regent Corp. v Azmat Bangladesh, 253 AD2d 134 [decided herewith]). Therefore, it is error to grant summary judgment to defendant banks prior to resolution of IFICB’s holder in due course status. Concur — Williams, J. P., Lerner, Rubin and Saxe, JJ.